This is an appeal from a decree granting a divorce. There was neither an answer nor demurrer to the bill of complaint. The bill of complaint contains no allegations bringing the case within any of the grounds for the granting of a divorce. On the contrary, if all of its allegations are true, no ground for divorce would appear therefrom.1 The decree must therefore be reversed. *Page 304 
Pease  Dwyer Co. v. Somers Planting Co., 130 Miss. 147, 93 So. 673; Odom v. Gulf  S.I.R. Co., 101 Miss. 642, 57 So. 626; Carrier Lumber  Mfg. Co. v. Quitman County, 156 Miss. 396,124 So. 437, 125 So. 416, 66 A.L.R. 614; Smith v. Deas, 158 Miss. 111,130 So. 105; United States F.  G. Co. v. Plumbing Wholesale Company, 175 Miss. 675, 166 So. 529.
Reversed and remanded.
1 The material parts of this bill of complaint are as follows:
"Your complaint would show unto the Court that during the period of their married life, that he was a true, dutiful and loving husband, doing all that he should as a husband, to make their life happy and pleasant together, but that during the entire time, that the least little thing or argument that came up between them, the defendant herein would pack her clothes, and run back home to her people, and that this continued during the several months that they were married. Your complainant would further show that the defendant was forever and habitually nagging at him, accusing him of things he was not guilty of, and that life just became unbearable for them together.
"Your complainant would further show that following an argument in August 1942, the defendant packed her clothes and went home, and that they can not live together as husband and wife, and because of the ill treatment on the part of the defendant, he does not think it will be possible for them ever to live together, and therefore, he files his suit for a divorce."